Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 17-20 renumbered as 1-18 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 19, the incorporation of allowable subject matter from claims 15 and 16 into claims 1 and 19 deemed the claims allowable over the art of record and seen as an unobvious improvement over the art of record.
With respect to claim 20, the recitation of a door operator system comprising a drive unit, a door frame, a door wherein the door unit is mounted to the door and the door system further comprises a stationary horizontal portion providing a horizontal path for the door to slide on, a fist and second frame section mountable at a first and second side opening respectively and a fist and second tack unit movable connected to the first and second frame section respectively, wherein in the open position, at least a majority of the door frame rests on the horizontal path of the stationary horizontal portion and when in the closed position, the stationary horizontal portion is disconnected from the door and from the first track and the second track units is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634